The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: Under the provisions of 74 O.S. 357.2 [74-357.2] (1979), are persons 62 years of age and over entitled to a 50% discount on such things as rooms, food, and services in State parks? The statutory provision in question addresses the fixing of charges on the use of facilities in State parks and provides in pertinent part: "All fees, licenses and other charges shall be posted in a convenient place in each park. Each and everyone using any of the facilities of said park shall be charged the same fees, licenses and every other charge except individuals sixty-two (62) years of age and over and his or her spouse and individuals who have been certified as totally disabled under state or federal law and his or her spouse will be entitled to a fifty percent (50%) reduction which shall apply to recreation use facilities." Thus, persons 62 years of age or over, and disabled persons are allowed a 50% discount on fees, licenses and other charges connected with the use of recreation facilities.  The term "fee" is defined as "a charge fixed by law for services of public officers or for use of a privilege under control of government." Blacks Law Dictionary 740 (4th ed. 1968). Thus fees are charges placed upon the use of a privilege.  "License" is defined as a right or permission granted by some competent authority to carry on a business or do an act which without such license would be illegal." 53 C.J.S. Licenses 1 (1948). Therefore, a license is a grant of permission. The term "other charges" used in the statute can be construed under the rule of "ejusdem generis" that is, general words following words that are more specific in nature are not to be given a broader construction than those specific preceding words. Nucholls v. Board of Adjustment of City of Tulsa, Okl. 560 P.2d 556 (1977). The purchase of food and other items and the rental of rooms for overnight lodging are not services which, in every day understanding entail the payment of a fee or the purchase of a license as those terms appear to have been used in the statute.  Based on the foregoing definitions, it can be concluded that the Legislature intended to allow a discount on the use of certain facilities. Such facilities would have to be under the control of the State and the discount could not be applied to privately operated concessions. The discount also would not be applicable to those items which require no fee or license. It is, therefore, the official opinion of the Attorney General, that the 50% discount provided for in 74 O.S. 356.2 [74-356.2] (1979) which extends only to persons 62 years of age and over and their spouses as well as disabled persons and spouses, does not include a discount on such things as rooms, services and food in State parks.  (KAY HARLEY JACOBS) (ksg)